Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 1 of 20




             EXHIBIT B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 2 of 20




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. ______________________

 WEST END 38, LLLP, AND
 OLIVE STREET DEVELOPMENT CO., LLC,

 Plaintiffs,

 v.

 STINKER STORES, INC.,
 STINKER STORES CO, INC.,
 JOSHNIK CO LLLP,
 BRADLEY PETROLEUM, INC.,
 BPI, INCORPORATED, AND
 7403 WEST 38TH AVENUE LLC,

 Defendants.


                                    AFFIDAVIT OF SERVICE



         I, Paulette Ingwersen, state that:

         1.     I am a legal assistant at Kaplan Kirsch & Rockwell, LLP, counsel for Plaintiffs

 West End 38, LLLP and Olive Street Development Co., LLC. I have personal knowledge and

 belief of the matters set forth in this affidavit and would competently testify to them under oath if

 called upon to do so.

         2.     On February 27, 2020, I caused to be deposited in the United States Mail, a copy

 of the Notice of Intent to Sue for Violations of the Federal Resource Conservation and Recovery

 Act at issue in the above-captioned case (the “NOI”), via registered mail, return receipt requested,

 postage prepaid, to the defendants in this action as well as additional state and federal agencies




                                                                                           Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 3 of 20




 required by federal law to receive the NOI. Information confirming the service of the NOI is

 attached as Exhibit 1.

        3.      A copy of the NOI was received by Defendant Stinker Stores, Inc. at its principal

 office on March 2, 2020. See Exhibit 1 at 4, 6. A copy of the NOI was received by Corporation

 Service Company, its registered agent in Colorado, on March 2, 2020. See id. at 2. A copy of the

 NOI also was e-mailed to Charley D. Jones, President of Stinker Stores, Inc., as well as Roger

 Titmus of Stinker Stores, Inc., on February 27, 2020.

        4.      A copy of the NOI was received by Defendant Stinker Stores CO, Inc. at its

 principal office (the same address as Defendant Stinker Stores, Inc.) on March 2, 2020. See id. at

 3. A copy of the NOI was received by Corporation Service Company, its registered agent in

 Colorado and Wyoming, on March 2, 2020. See id. at 1-2. A copy of the NOI also was e-mailed

 to Charley D. Jones, President of Stinker Stores CO, Inc., on February 27, 2020.

        5.      A copy of the NOI was received by Joshnik CO LLLP at its principal office and

 by Charley D. Jones, its general partner and registered agent in Colorado, on March 2, 2020. See

 id. at 4. A copy of the NOI also was e-mailed to Charley D. Jones on February 27, 2020.

        6.      A copy of the NOI was received by Attorney General of the United States,

 William Barr, on March 10, 2020. Id. at 7.

        7.      A copy of the NOI was received by U.S. Environmental Protection Agency

 Administrator, Andrew Wheeler, on April 7, 2020. See id. at 9.

        8.      A copy of the NOI was received by U.S. Environmental Protection Agency,

 Region VIII Regional Administrator, Gregory Sopkin, on March 2, 2020. See id. at 10.

        9.      A copy of the NOI was received by Colorado Attorney General, Phil Weiser, on

 March 3, 2020. See id. at 11.




                                                 2
                                                                                         Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 4 of 20




         10.      A   *py of theNOI was received by the Executive   Director of the Colorado

Departrnent of Public Health and the Environment, Jill Hunsaker Rya,n, on March 3,2A20. See

id^   at12.

          I   L   A copy of the NOI was received by Division Director, Hazmdous Materials and

Waste Management Division, of the Colorado        Deparhent of Public Health and the

Environment, Jennifer Opilq on March 3,2020. See id. at 13.

          12.     A copy of the NOI was received by the Division Director ofthe Colorado

Division of Oil and Public Safety, Mahesh Albuquerque, on March 2,2A20- See id.at 14-i5.

          13.     I declare under penalty ofperjury that the foregoing is true and correct on

June 23, 2020.




                                                                                            Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 5 of 20




               EXHIBIT 1




                                                                    Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 6 of 20


                                                                         1
                             Registered No.                                                               Date Stamp
                                         RV k2- 4112. Services & Fees       -LlS
                                           r7 4D Extra
                                     Postage $
                                                   (continues
                                     Extra Services &      S      OSignature Confirmation                    6420.,
                                         egistered Mail $1
                                                         1   2D $
                                                             ....1:1Signature Confirmation
                                     pl turn   Receipt /
                                       y: rdcopy)S """
                                     CIRetum Receipt
                                                                     Restricted Delivery
                                                                                           ILU
                                       (electronig$               rovI„cooslag6,&
                                      C Restricted Delivery $     $Ir
                                                                  Received by                                              p,Id$50.000
                                      Customer Must Declare                                         islleludelt a ed umin the
                                      Full Value                                                    declared-a rtio. International
                                                                                                    Indemnity is limited. (See Reverse).
                                      $10




                                                          KAPLAN KIRSCH &
                                       2                  1675            ROCKWELL
                                       0                       BROADWAY, SUITE
                                                                               2300
                                       cc                 DENVER, CO 80202
                                       LL


                                                         Corporation Service Company
                                                         Registered Agent for
                                                         Stinker Stores Co., Inc.
                                        O
                                        I—               1821 Logan Ave.
                                                         Cheyenne, WY 82001


                              PS Form 3806, Registered Mail Receipt
                                                                                                 Copy 1 - Customer
                                                                                       (See Information on Reverse ,
                              April 2015, PSN 7530-02-000-9051                              www.usps.com    e
                                    For domestic delivery information, visit our website at




                   SENDER: COMPLETE THIS SECTION                                      COMPLETE THIS SECTION ON DELIVERY

                   • Complete items 1, 2, and 3.                                      A.    gn
                   II Print your name and address on the reverse                                                                               El Agent
                      so that we can return the card to you.                                                                                    0 Addressee
                   II Attach this card to the back of the mailpiece,                                                                       C. Date of Delivery
                      or on the front if space permits.
                                                                                                                               a —,z — zo
                   1. Article Addressed to:                                          D. Is delivery address different from item 1? 0 Yes
                                                                                        If YES, enter delivery address below:      0 No
                         Corporation Service Company
                         Registered Agent for
                         Stinker Stores Co., Inc.
                         1821 Logan Ave.
                         Cheyenne, WY 82001



                                  11111111ui1111111111
                                                                                   3. Service Type
                      111111111111
                             111111111
                        9590 9402 3234 7196 2560 24
                                                                                   0 Adult Signature
                                                                                   O Adult Signature Restricted Delivery
                                                                                   0 Certified Mail®
                                                                                                                                    0priority Mail Express®
                                                                                                                                   )5killegistered Man'
                                                                                                                                    0 egistered Mail Restricted
                                                                                                                                       _Delivery
                                                                                   O Certified Mail Restricted Delivery              ,
                                                                                                                                    INLRetum   Receipt for
                                                                                   0 Collect on Delivery                                Merchandise
                                                                                                         Restricted Delivery        0 Signature Confirmationm,
                                                                                                                                    0 Signature Confirmation
                                      RF 182 692 127 US                                                  rated Delivery                 Restricted Delivery
                                                                               I     rover 1,0UU)
                   PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                  Domestic Return Receipt




                                     Exhibit 1 - Page 1                                                                           Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 7 of 20
                                                                                                                    IA      El +
                                  Regis                                                                                         Stamp
                                              g it2 (oq 2- /00
                                            Postage $ rz . 40           Extra Services & Fees
                                                                        faintoixdfi
                                            Extra Services & Fees       OSignature Confirmation
                                            (registered Mail St*3- , 20
                                                            2, &sill      Signature Confirmation
                                    25
                                    E
                                            1:1%etum Receipt
                                                ardcop0$
                                            OReturn Receipt
                                                                         Restricted Delivery

                                    0«
                                      a.g
                                              (electronic) $            Total psr          Fees
                                            0 Restricted Delivery $     $   I
                                    Fm
                                            Customer Must Declare       Received by                     Domestic Insurance up to $50,000
                                            Full Value                                                  is included based upon the
                                                                                                        declared value. International
                                            $ 1                                                         Indemnity is limited. (See Reverse).




                                                             KAPLAN KIRSCH & ROCKWELL
                                            2                1675 BROADWAY, SUITE 2300
                                            0
                                            cc               DENVER, CO 80202
                                            LL

                                                            Corporation Service Company
                                                            Registered Agent for Stinker Stores Co., Inc.
                                            O               1900 W. Littleton Blvd
                                            I—
                                                            Littleton, CO 80120


                                  PS Form 3806, Registered Mail Receipt                             Copy 1 - Customer
                                  April 2015, PSN 7530-02-000-9051                        (See Information on Reverse,
                                       For domestic delivery information, visit our website at www.usps.com




                                                                                         •



                     SENDER: COMPLETE THIS SECTION                                      COMPLETE THIS SECTION ON DELIVERY

                     ■ Complete items 1, 2, and 3.
                                                                                                                                                7t21 Agent
                     • Print your name and address on the reverse
                                                                                                                                                 0 Addressee
                       so that we can return the card to you.
                                                                                             eceived by (Printed Name)                      C. Date of Delivery
                     • Attach this card to the back of the mailpiece,
                       or on the front if space permits.                                                                           3A/Pb
                                                                                        D. Is delivery address diffejMntirorn item 1? 0 Yes
                                                                                           If YES, enter delivery address below:      Ar_No
                            Corporation Service Company                                                 -N                              •
                            Registered Agent for Stinker Stores Co., Inc.
                            1900 W. Littleton Blvd                                                                          -    2020 !co
                            Littleton, CO 80120

                                                                                                           •C('‘,T-es

                                                                                                                        •

                        111!!!1
                            0111J1            ,11 !1121JI611JI17111
                               ,J,122,113!1JI411
                                                                                      3. Service Type
                                                                                      0 Adult Signature
                                                                                      O Adult Signature Restricted Delivery
                                                                                      0 Certified Mail®
                                                                                                                                     priority Mail Express®
                                                                                                                                   Xegistered Malin"
                                                                                                                                   ❑ Registered Mail Restricted
                                                                                                                                     Delivery
                                                                                      0 Certified Mail Restricted Delivery
                                                                                      0 Collect on Delivery                          M.L
                                                                                                                                      ietum Receipt for
                                                                                                                                       erchandlse
                                                                                      ▪ r 'a.rt    ruaikriiiry Restricted Delivery 0 Signature Confirmation*"+
                                                                                                                                   0 Signature Confirmation
                                       RF 182 692 100 US                          I     tOVer   UNA
                                                                                                         Aricted Delivery            Restricted Delivery


                     PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                   Domestic Return Receipt




                                   Exhibit 1 - Page 2                                                                             Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 8 of 20




                                                                                                             1A El        +



                           Registered                                                                     Date Stamp
                                                172 692 0/.2
                                         Postage $   2 40              Extra Services & Fees
                                                                       (continued))
                                         Extra Services & Fees         OSignature Confirmation
                                         PitRegistered Mail $      24 $
                             V
                             25                                        ❑ Signature Confirmation
                             E0          n  eturn Receipt
                                            ardcoPY)$            td
                                                                           Restricted Delivery
                                                                           $
                             0           ❑Return Receipt
                             o             (electronic)                Total Postage & Fees




                                                          S
                             03 0.
                             M >,.

                                 M
                                         ElRestricted Delivery $
                                                                       $
                                         Customer Must Declare                                     Domestic Insurance up to 550,000
                                         Full Value                                                is included based upon the
                                                                                                   declared value International
                                         $10                                                       Indemnity is limited. (See Reverse).




                                                      tan Kir )r\ 1 -2-tiiiL‘Ak2At
                                          O     tC61-5 13coa dt tow ,        2 3,DE)
                                                bonveii, Lo s 02-
                            13. gl :                            Charley Jones
                                lil a'                          President and Owner
                             E 6: E
                                 -.                             Stinker Stores, Inc.
                            •.         0 0
                                         I—                     Registered Agent for Joshnik Co. LLLP
                            12        F
                                      ma
                                      .                         3184 Elder Street
                                      <                         Boise, ID 83705
                           PS Form         3806, Registered Mail Receipt                                    Copy 1- Customer
                           April 2015, PSN 7530-02-000-9051                                       (See Information on Reverse)
                                  For domestic delivery information, visit our website at www.usps.com s                                  I




                                 Exhibit 1 - Page 3                                                                           Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 9 of 20




                             Exhibit 1 - Page 4                     Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 10 of 20




                                 gr3si&g2o-3-31A
                         Registered No.


                                       .40
                                     Postage $2                    Extra Services & Fees
                                                                   recoefteerm
                                                                                                     Date Stamp


                                                                                                      si A C, "-,„
                                                                                                              ••
                                     Extra Services & Fees         ❑ Signature Confirmation
                                     Xlegistered Mail $   1'3.2C $
                                                                     Signature Confirmation
                                              Receipt.
                                             opy) $       '          Restricted Delivery

                                     ❑Return Receipt
                                       (electronic) $              Total Postage & Fees
                                      IRestricted Delivery $   _
                                                                   $ ig.45
                                     Customer Must Declare                                    Domestic Insurance up to $50,000
                                     Full Value                                               is included based upon the
                                                                                              declared value International
                                     $/o                                                      Indemnity is limited. (See Reverse).




                                                                           r6oA
                                             (v-i                                                   2200
                                          ID             Vex, CO c6.4V262
                                                         Roger Titmus, CCIM, LEED AP BD-I-C
                                                         Site Development Director
                           g3'                           Stinker Stores, Inc.
                                 c                       3184 Elder Street
                                                         Boise, ID 83705

                          PS Form 3806, Registered Mail Receipt                             Copy 7 - Customer
                          April 2015, PSN 7530-02-000-9051                        (See Information on Reverse)
                               For domestic delivery information, visit our website at www.usps.com ®




                                     Exhibit 1 - Page 5                                                                      Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 11 of 20




                              Exhibit 1 - Page 6                    Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 12 of 20


                                                                                (continued))
                                               Extra Services & Fees            CISignature Confirmation
                                                    Registered Mail $ tS: 2 b      $
                                                     eturn Receipt
                                                     ardcopy) $      2-
                                                                        55 D       Signature Confirmation
                                                                                   Restricted Delivery
                                                                                   $                                C)
                                               ORetum Receipt
                                                (electronic) $                  Total epstage4 Fees
                                               ORestricted Delivery $           $ g3A
                                                                                                                                 h               000
                                                                                                                                                  2;
                                               Customer Must Declare            Received by                       Obrnesric I s- OS up to $
                                               Full Value                                                         is ikititledpaqed upoelhe
                                                                                                                  declared varfuerInterrnalional
                                               $ 10                                                               Indemnity is limited. (See Reverse).




                                                              KAPLAN KIRSCH & ROCKWELL
                                         a
                                                              1675 BROADWAY, SUITE 2300
                                    E    '6     0
                                                       —      DENVER, CO 80202

                                    u
                                         irt
                                         m
                                    m
                                    .73                          William Barr, U.S. Attorney General
                                    12a                          U.S. Department of Justice
                                    ?!,                -         950 Pennsylvania Avenue, NW
                                          2 0          -         Washington, DC 20530-0001
                                         t2



                                  PS Form        3806, Registered Mail Receipt                                            Copy 1 - Customer
                                  April 2015, PSN 7530-02-000-9051                                              (See Information on Reverse)
                                       For domestic delivery information,                      visit our website at www.usps.com ®




                    SENDER: COMPLETE THIS SECTION                                                   COMPLETE THIS SECTION ON DELIVERY

                    • Complete items 1, 2, and 3.                                                   A. Signature
                    • Print your name and address on the reverse                                                                                             ID Agent
                       so that we can return the card to you.                                                                                                CI Addressee
                    • Attach this card to the back of the mailpiece,                               B. Received by (Printed Name)                         C. Date of Delivery
                       or on the front if space permits.
                                                                                                                               I               6
                    1. Article Addressed to:                                                       D. Is delivery add "it l -'- 11:4" 4 n                    0 Yes
                                                                                                      If YES, enter delivery address below:                  ID No
                                             Attorney General
                            William Barr, U.S.
                            U.S. Department of Justice
                            950 Pennsylvania Avenue, NW
                            Washington, DC 20530-0001


                                                                                                 3. Service Type                            0 Priority Mail Express®
                                                                                                 0 Adult Signature

                          I959011
                              1 911012111
                                       321311
                                           1 1171119611
                                                      2 511511911711
                                                                                                 ❑ Adult Signature Restricted Delivery
                                                                                                 0 Certified Mall®
                                                                                                                                             ..r
                                                                                                                                              .Registered MailrM
                                                                                                                                              Registered Mail Restricted
                                                                                                                                              Delivery
                                                                                                 0 Certified Mall Restricted Delivery      154,1etum Receipt for
                                                                                                 0 Collect on Delivery                        Merchandise
                    2. Article Number (Transfer from service !abet]                              ❑ Collect on Delivery Restricted Delivery 0 Signature Confirmation",
                                                                                                                                           0 Signature Confirmation
                                        RF 182 692 158 US                                                          Aricted.Delivery           Restricted Delivery

                   PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                              Domestic Return Receipt




                                        Exhibit 1 - Page 7                                                                                   Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 13 of 20




                            Registered No.
                                    RV. 16 2 6,612 .
                                     Postage
                                                                    r35
                                                                    Extra Services & Fees
                                                                                                     Date Stamp


                                              $2.4,0                sroneitsse
                                     Extra Services & Fes           0 Signature Confirmation
                                     03egistered Mail         22)
                                                                    0 Signature Confirmation
                                    n eturn Receipt
                                         ardcopy) $
                                     12Return Receipt
                                                         :65          Restricted Delivery

                                       (electronic) $               Total/ PA,stayeg.Fee
                                     DRestricted Delivery $
                                                                    Received by
                                                                                                           :1-7-1       •
                                     Customer Must Declare                                          me insurance 0'1°550,000
                                     Full Value                                                is Asltided based uponthe
                                                                                               declaiied value. Inlemalional
                                     $ /D                                                      Indemnity is limited. (See Reverse).




                                                      KAPLAN KIRSCH & ROCKWELL
                                      2               1675 BROADWAY, SUITE 2300
                                      O
                                      LL              DENVER, CO 80202


                                                      Andrew Wheeler, Administrator
                                                      U.S. Environmental Protection Agency
                                                      1200 Pennsylvania Avenue, NW
                                                      (Mail Code 1101A)
                                                      Washington, DC 20004

                             PS Form 3806, Registered Mail Receipt                             Copy 1 - Customer
                             April 2015, PSN 7530-02-000-9051                        (See Information on Reverse)
                                  For domestic delivery information, visit our website at www.usps.com ®




                               Exhibit 1 - Page 8                                                                     Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 14 of 20




                              Exhibit 1 - Page 9                    Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 15 of 20
                                                                                                              -IA ❑           +
                             Registered N
                                                                                                           Date Stamp
                                           1;Z    t
                                                 o.a2-          G1 . 2144         t/t
                                       Postage $ 240                Extra Services & Fees
                                                                    (GMAMPOV
                                       Extra Services & Fees        ❑Signature Confirmation
                                       Vlegistered Mail S IS     :20
                               g
                                       kreetutp Receipt.)           0 Signature Confirmation r.
                                                                      Restricted Delivery /
                                        Mardcopy)$ `-• L",- )
                                g0     DReturn Receipt                 $                       /                       Tr
                               0
                               u        (electronic) $
                                e O.                                Total Postage4t Feei                                    ff)
                               CO      ORestricted Delivery $
                               0 CO                                 $      S A in
                                       Customer Must Declare        Received by                     Do       Insurangt4ppto 550,000
                                       Full Value                                                   is         based upoRthe
                                                                                                   „declared valife, Jnternalional
                                                                                                    Indemnity is Ihrito. (See Reverse).




                                                    KAPLAN KIRSCH & ROCKWELL
                                                    1675 BROADWAY, SUITE 2300
                                       O
                                       cc
                                       LL
                                                    DENVER, CO 80202


                                                    Gregory Sopkin
                                                    Regional Administrator, Region VIII
                                                    U.S. Environmental Protection Agency
                                       O            1595 Wynkoop Street
                                                    Denver, CO 80202-1129


                            PS Form    3806, Registered Mail Receipt                                     Copy 1 - Customei
                            April 2015, PSN 7530-02-000-9051                                   (See Information on
                                                                                                      Reverse
                                   For domestic delivery information, visit our website at www.usps.com e"    •




                 SENDER: COMPLETE THIS SECTION                                          COMPLETE THIS SECTION ON DELIVERY

                                                                                        A. Signature
                 • Complete items 1, 2, and 3.
                                                                                                                                              In Agent
                 • Print your name and address on the reverse                           X                                                     In Addressee
                   so that we can return the card to you.
                                                                                        B. Received by (Printed Name)                     C. Date of Delivery
                 • Attach this card to the back of the mailpiece,
                   or on the front if space permits.
                                                                                        D. Is delivery address different from item 1? In Yes
                                                                                           If YES, enter delivery-address below:             s
                         Gregory Sopkin
                         Regional Administrator, Region VIII                                                                                   • -!):-
                         U.S. Environmental Protection Agency
                         1595 Wynkoop Street
                         Denver, CO 80202-1129


                                                                                       3. Service Type
                                       1111111111
                                                                                                                                      0 Priority Mail Express®

                     11111       11111
                                   1111111
                        III!!11111111
                        9590 9402 3234 7196 2560 00
                                                                                    El Adult Signature
                                                                                    0 Adult Signature Restricted Delivery
                                                                                    0 Certified Mail®
                                                                                                                                      0 Registered Mail/TM
                                                                                                                                      0 Registered Mail Restricted
                                                                                                                                         Delivery
                                                                                                                                      0 Return Receipt for
                                                                                    0 Certified Mail Restricted Delivery
                                                                                    0 Collect on Delivery                                Merchandise
                                                                                   .1.1aliklaaaglelivery Restricted Delivery          El Signature Confirmation/TM
                  2. Article Number (Transfer from service label)                                                                     0 Signature Confirmation
                                                                                                                                         Restricted Delivery
                             RF 182 692 144 US
                                                                                                     Restricted Delivery
                                                                                   ,

                 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                      Domestic Return Receipt




                                            Exhibit 1 - Page 10                                                                           Exhibit B
                                                                                                              1A ❑         +
                                  Registered No.                                                           Date Stamp
                                                           kA2-
                                              Postage $               Extra Services & Fees
                                                        -4.40         (continued))
                                           Extra Services &               Signature Confirmation
                                           tegistered Mail $       • 20 $
                                                                  18    Signature Confirmation
                                     • 2,)      eturn Receipt           Restricted Delivery
                                              (hardcopy) $2•
                                    E0 ['Return Receipt                 S
                                     0 4-     (electronic) $           Total Postage & Fees
                                     a, o.
                                    m >, IIIRestricted Delivery $     s 1 .45
                                    fpm
                                            Customer Must Declare Received by                        Domestic Instirarice up to $50,000
                                            Full Value                                               is included based upon the
                                                                                                     declared value. International
                                                                                                     Indemnity is limited, (See Reverse).
                                              $ /D

                                                                KAPLAN KIRSCH & ROCKWELL
                                    E     8 0                   1675 BROADWAY, SUITE 2300
                                    2    'a' cc                 DENVER, CO 80202
                                    g    o LL
                                    co
                                    ▪    c                Phil Weiser
                                    —    .•
                                         m                Colorado Attorney General
                                                          Office of the Attorney General
                                    o    E
                                         w                Colorado Department of Law
                                    m
                                         c                1300 Broadway, 10th Floor
                                                          Denver, CO 80203

                                   PS Form 3806, Registered Mail Receipt                              Copy 1 - Customer




Exhibit 1 - Page 11
                                   April 2015, PSN 7530-02-000-9051                         (See Information on Reverse)
                                         For domestic delivery information, visit our website at www.usps.com ®




                      SENDER: COMPLETE THIS SECTION                                   COMPLETE THIS SECTION ON DELIVERY

                      ■ Complete items 1, 2, and 3.                                   A. Signature
                      ■ Print your name and address on the reverse                                                                              ID Agent
                                                                                      X
                        so that we can return the card to you.                                                                                  Cl Addressee
                      • Attach this card to the back of the mailpiece,                B. Received by (Printed Name)                         C. Date of Delivery
                         or on the front if space permits.
                      1. Article Addressed to:                                        D. Is deliv
                            Phil Weiser                                                  If YES,
                            Colorado Attorney General
                            Office of the Attorney General




  Exhibit B
                            Colorado Department of Law
                                                                                                         MAR 0 3 2020
                                                                                                                                                                  Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 16 of 20




                            1300 Broadway, 10th Floor
                            Denver, CO 80203                                                              Office of the
                                                                                   3. Service Type                                   nonty Mail Express®
                                                                                   ❑ Adult Signature                              0 Registered Mani
                         111111!1
                             01111!1J11
                                   3234
                                    111111,96
                                           111111111,111    5591111111             0 Adult Signature Restricted Delivery          0 Registered Mail Restricted
                           95                                    80                0 Certified Mail®                                Delivery
                                                                                   0 Certified Mall Restricted Delivery           0 Return Receipt for
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 17 of 20




                                        Registered No.                                                                            Date Stamp
                                                          REle            12-0 C1 2 - 115               1/1.6
                                                            Postage $     z              Extra Services & Fees
                                                                                         (continued))
                                                            Extra Services & 5ts         OSignature Confirmation
                                                            registered Mail $ 1-5.1-1)
                                                                                            Signature Confirmation

                                         E0
                                             g
                                                  E         2%   eitirn Receipt la
                                                                 erdcopy) $                 Restricted Delivery

                                         0                  0 Return Receipt
                                         c.) g                (electronic) $
                                             CD   a                                      Total Postage z Fees
                                         CO                 ❑ Restricted Delivery $
                                         0 CO                                            $
                                                            Customer Must Declare        Received by                       Dc.meslic Insurance up to 550,000
                                                            Full Value                                                     is included based upon the
                                                                                                                           declared value International
                                                            $                                                              Indemnity is limited. (See Reverse).




                                                                  -        KAPLAN KIRSCH & ROCKWELL
                                         a                   2             1675 BROADWAY, SUITE 2300
                                         E                  0
                                                      t     CC    -        DENVER, CO 80202
                                         a --. 'aa          LL

                                        mam
                                        F, 2                                Jill Hunsaker Ryan
                                                      ED                    Executive Director
                                         E    a       7"5
                                        o                                   Colorado Department of Public Health &
                                         o
                                                      `.2, 0                Environment
                                                      f•                    4300 Cherry Creek Drive South
                                                      •Tr                   Denver, CO 80246

                                       PS Form 3806, Registered                          Mail Receipt    Copy 1 - Customer
                                       April 2015, PSN 7530-02-000-9051                        (See Information on Reverse)
                                            For domestic delivery information, visit our website at www.usps.com ®




                                                                                                                                                 DELIVERY
                                                                                                        COMPLETE THIS SECTION ON
                                         SECTION
                   SENDER: COMPLETE THIS
                                                                                                        A. Signature                                   Agent
                                                and 3.                                                                              MAR 03 2020
                    II Complete items 1, 2,                                                                                          11:31 AM      CI Addressee
                       Print your name     and                                                                                                 ,G/Date of Delivery
                    S
                                                              0                                                                     NameP
                        so that we can _retuin t              mailpiece,
                                           to the back of the
                  • ■ Attach this Card
                        or on the front if space
                                                   permits.                                                                      different from item 1? GI Yes
                                                                                                         D. Is delivery address address below:          1:1 No
                                                                                                                           delivery
                     1. Article Addressed to:                                                               If YES,  enter
                                 Jill Hunsaker Ryan--
                                 Executive Director
                                                            Public Health &
                                 Colorado Department of
                                   Environment
                                                           South
                                   4300 Cherry Creek Drive                                                .____=__—____--._.-----=------------                  ------
                                   Denver, CO 80246                                                                                            El Priority Mall EXpreSSO
                                                                                                        .3. Service Type                       0  Registered MrSITM


                         II1!!!!1111,1114_11121,11911)13111
                                                                                                           Adult Signature                     0 Registered Mall
                                                                                                                                                                   Restricted
                                                       o                                                   Adult Signature
                                                                                                        0 Certified Mail®
                                                                                                                           Restricted Delivery      Delivery
                                                                                                                          Restricted Delivery     0 Return Receipt for
                                                                                                        CI Certified Mail                           Meralend158
                                                                                                        0 Collect on Delivery Restricted Delivery 0 Signature
                                                                                                                                                              Confiri-natinnim
                                                                                                        0 Collect on Delivery                     0 Signature Confirmation
                                                                                                                                                    Restricted Delivery
                      2. Article                                                                                          tinted Delivery
                                                  RF            182 692 175 US                                                                       Domestic Return Receipt
                                                                   -9053                                                                                                         1
                    Form
                     PS             3811, July 2015 PSN 7530-02-000




                                             Exhibit 1 - Page 12                                                                                     Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 18 of 20


                                                                                                                                                           r

                                  Register
                                                                                                                           Date Stamp
                                                        x182          -
                                                  Postage S2         devo        Extra Services & Fees
                                                                                 (continued))
                                                  Extra Services & F             0$Signature Confirmation
                                                  tggegistered Mail
                                       B

                                       E0
                                                      pafarcopy)$
                                                  Ntetum Receipt

                                                  ❑Return Receipt
                                                                                 °Signature Confirmation
                                                                                   Restricted Delivery
                                       0 4-
                                       c.) g        (electronic) $
                                           at.                                   Total Postage & Fees -•
                                           >.     ORestricted Delivery $
                                       Fa                                        $ 1c .1+5
                                                  Customer Must Declare             dived by                                                   ,000
                                                  Full Value                                                                         u rhe
                                                                                                                    diclaNd We. Inlerrialional
                                                  $                                                                 IndemniWtsfirailed. pee Reverse).

                                                                           Ali    k—k.„-ot4L., USE
                                                                          KAPLAN KIRSCH & ROCKWELL
                                   r,                                     1675 BROADWAY, SUITE 2300
                                   E          0
                                   2       C' CC                          DENVER, CO 80202
                                   E       o u_
                                         — 0.
                                   ro    am                           Jennifer Opila, Division Director
                                   13
                                   dma                                Hazardous Materials & Waste Management Di
                                                                      Colorado Department of Public Health and
                                   o
                                                                      Environment, HMWMD-B2
                                  F                                   4300 Cherry Creek Drive South
                                                                      Denver, CO 80246

                                PS Form 3806, Registered Mail Receipt
                                                                                                  Copy 1 - Customer
                                April 2015, PSN 7530-02-000-9051                        (See Information on Reverse)
                                     For domestic delivery information, visit our website at www.usps.com
                                                                                                                     j




                                                                                                     COMPLETE THIS SECTION ON DELIVERY
                   SENDER: COMPLETE THIS SECTION
                                                                                                     A. Signature
                     Complete items 1, 2 and 3.                                                                                    MAR 03 2020
                                                                                                    WED
                   •                                                                                                                                          Agent
                   I Print youf eniaaltri       sWn
                                                n         EerC                                                                      11:31 AM
                                                                                                                                                           CI Addressee
                     so that We re        Fri t dakrto o                                                                                                CDate of Delivery
                                                                                                     B. Received by (Printe'd Nambr'' 1
                   ■ Attach this card to the back of the mailpiece,
                     or on the front if space permits.
                   1. ArtinIA Arielraccori tn.                                                        D. Is delivery address different from item 1? 0 Yes
                            Jennifer Opila, Division Director                                            If YES, enter delivery address below:      ID No
                            Hazardous Materials & Waste Management D
                            Colorado Depaitment of Public Health and
                             Environment, HMWMD-B2
                             4300 Cherry Creek Drive South
                             De aver, CO 80246
                                                                                                    3. Service Type                               aPriority Mail Express®

                       111M1
                          01191.112113 J1,1111            ,12111
                                           ,11 J16112,11191111                                      El Adult Signature
                                                                                                    0 Adult Signature Restricted Delivery
                                                                                                    0 Certified Mail®
                                                                                                                                                 Airileglstered Mall",
                                                                                                                                                  0 Registered Mall Restricted
                                                                                                                                                    Delivery
                                                                                                                                                 "Erlietum Receipt for
                                                                                                    El Certified Mail Restricted Delivery
                                                                                                                                                     Merchandise
                                                                                                    El Collect on Delivery
                                                                                                                       ery Restricted Delivery    0 Signature ConfirmationTM
                   2._,Actiblialkurbar—araAtharizzgaavxr                                                                                          0 Signature Confirmation
                                            R F 18 2 6 9 2 19 2 U S                                                 .restricted Delivery             Restricted Delivery
                                                                                                I     (over $500)
                                                                                                                                               Domestic Return Receipt
                   PS Form 3811, July 2015 PSN 7530-02-000-9053




                                                 Exhibit 1 - Page 13                                                                             Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 19 of 20



                                                                           froafirruere
                                                 Extra Services & Fees     ['Signature Confirmation
                                                 registered Mail $V3 .21:3
                                        -a
                                                      tom Receipt at, 5 ❑ Signature Contirmatioii)
                                         .2j
                                        E0       "A   rdcePOS
                                                 OFtetum Receipt
                                                                      .
                                                                                                 '
                                                                            Restricted Delivery' -

                                        U          (electronic)S
                                                                          Total Postage & Pees
                                        a) Q.
                                        m
                                        0 co
                                                 0 Restricted Delivery $
                                                                           s 1845
                                                Customer Must Declare      Received by                    •V               askance up to $50,000
                                                Full Value                                                      is i uQed based upon the
                                                                                                               -deciaredvalue. Intemaironal
                                                $     IV                                                        Indemnity is limited. (See Reverse)




                                                                KAPLAN KIRSCH & ROCKWELL
                                                 2              1675 BROADWAY, SUITE 2300
                                                 O
                                                 cc             DENVER, CO 80202


                                                               Albuquerque Mahesh
                                                               Division Director
                                                               Division of Oil and Public Safety
                                                 O             633 17th Street, Suite 500
                                                 I—
                                                               Denver, CO 80202


                                     PS Form 3806, Registered Mail Receipt                             Copy 1- customer
                                     April 2015, PSN 7530-02-000-9051                        (See Information on Reverse,
                                          For domestic delivery information, visit our website at www.usps.com




                                                                                           COMPLETE THIS SECTION ON DELIVERY
                    SENDER: COMPLETE THIS SECTION
                                                                                           A. Signature
                     MI Complete items 1, 2, and 3.                                                                                                   0 Agent
                     • Print your name and address on the reverse                          X                                                          ❑ Addressee
                        so that we can return the card to you.                                B. Received by (Printed Name)                       C. Date of Delivery
                                                           mailpiece,
                     • Attach this card to the back of the
                        or on the front if space permits.                                                                                      Yes
                                                                                              D. Is delivery address different from item 17 0
                     1                                                                                                                      El No
                                                                                                 If YES, enter delivery address below:
                            Albuquerque Mahesh
                            Division Director
                            Division of Oil arid Public Safety
                            633 17th Street, Suite 500
                            Denver, CO 80202


                                                                                          3. Service Type                               p Priority Mail Express®

                         1111         3!131)11
                          91!!011!101J11         , 11, 16111
                                           ,11 1!11                                       0
                                                                                          0
                                                                                          0
                                                                                          0
                                                                                               Adult Signature
                                                                                               Adult Signature Restricted Delivery
                                                                                               Certified Mail®
                                                                                               Certified Mall Restricted Delivery
                                                                                                                                        k:•Registered MailTm
                                                                                                                                        0 Registered Mail Restricted
                                                                                                                                           Delivery
                                                                                                                                        KRetum     Receipt for
                                                                                                                                            Merchandise
                                                                                          0    Collect on  Delivery                                   Confirmationn,
                                                                                                                    Restricted Delivery 0   Signature
                                                                                                                                         El Signature Confirmation
                     2. Article Nu                                                                                                          Restricted Delivery
                                                RF 182 692 189 US
                                                                                                                 Acted Delivery
                                                                                      I        ivy.' 4,7'rui
                                                                                                                                           Domestic Return Receipt
                     PS Form 3811, July 2015 PSN 7530-02-000-9053




                                       Exhibit 1 - Page 14                                                                             Exhibit B
Case 1:20-cv-01847-MEH Document 1-2 Filed 06/23/20 USDC Colorado Page 20 of 20




                             Exhibit 1 - Page 15                    Exhibit B
